EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement, dated July 1, 2007 (the “Commencement Date”), is between Reprints Desk, Inc., a Delaware corporation (the “Company”), Derycz Scientific, a Nevada corporation, and Richard McKilligan, an individual residing at (“Executive”). 1. Position and Responsibilities (a) Position. Executive is employed by the Company to render services to both the Company and Derycz in the positions of ChiefFinancial Officer, Secretary and General Counsel.Executive shall perform such duties and responsibilities as are normally related to such positions in accordance with the standards of the industry and any additional duties now or hereafter assigned to Executive by the Company and Derycz. Executive shall abide by the rules, regulations, and practices as adopted or modified from time to time in the Company’s or Derycz’s sole discretion. (b) Other Activities. Except upon the prior written consent of the Company, Executive will not, during the term of this Agreement, (i) accept any other employment, or (ii) engage, directly or indirectly, in any other business activity (whether or not pursued for pecuniary advantage) that might interfere with Executive’s duties and responsibilities hereunder or create a conflict of interest with the Company, provided, however, that Executive may serve as Counsel to Bristol Capital Advisors, LLC. (c) No Conflict. Executive represents and warrants that Executive’s execution of this Agreement, Executive’s employment with the Company, and the performance of Executive’s proposed duties under this Agreement shall not violate any obligations Executive may have to any other employer, person or entity, including any obligations with respect to proprietary or confidential information of any other person or entity. (d) Term. The term of employment of Executive by the Company pursuant to this Employment Agreement shall be for the period commencing on the Commencement Date and ending on June 30, 2010, or such earlier date that Employee’s employment is terminated in accordance with the provisions of this Employment Agreement. 2. Compensation and Benefits (a) Base Salary. In consideration of the services to be rendered under this Agreement, the Company shall pay Executive a salary at the rate of Sixty Five Thousand Dollars ($65,000) per year (“Base Salary”). The Base Salary shall increase to Ninety-Seven Thousand Five Hundred Dollars ($97,500) on January 1, 2008.The Base Salary shall be paid in accordance with the Company’s regularly established payroll practice.Executive’s Base Salary will be reviewed from time to time in accordance with the established procedures of the Company for adjusting salaries for similarly situated employees and may be adjusted in the sole discretion of the Company. (b) Bonus. Executive shall be eligible to receive bonuses at the discretion of the boards of directors of the Company and Derycz. (c) Benefits. Executive shall be eligible to participate in the benefits made generally available by the Company to its employees, in accordance with the benefit plans established by the Company, and as may be amended from time to time in the Company’s sole discretion. (d) Expenses. The Company shall reimburse Executive for reasonable business expenses incurred in the performance of Executive’s duties hereunder in accordance with the Company’s expense reimbursement guidelines. 3. At-Will Employment; Termination By the Company (a) At-Will Termination by the Company. The employment of Executive shall be “at-will” at all times.The Company may terminate Executive’s employment with the Company at any time, without any advance notice, for any reason or no reason at all, notwithstanding anything to the contrary contained in or arising from any statements, policies or practices of the Company relating to the employment, discipline or termination of its employees.Upon and after such termination, all obligations of the Company under this Agreement shall cease, unless Executive’s employment is terminated without Cause, in which case the Company shall provide Executive with the severance benefits described in Section 3(b) below. (b) Severance.
